United States Court of Appeals
                     For the First Circuit


No. 07-2222

                LEO E. FAYARD and SARA K. FAYARD,

                     Plaintiffs, Appellants,

                                 v.

   NORTHEAST VEHICLE SERVICES, LLC, EAST BROOKFIELD & SPENCER
RAILROAD, LLC, HOLSTON LAND COMPANY, INCORPORATED, CSX REAL
PROPERTY, INC., STEVEN M. PUGLIESE, and GEORGE W. BELL, II,

                     Defendants, Appellees.


                            ERRATA SHEET

     The opinion of this Court issued on July 14, 2008 is amended
as follows:

     On page 13, line 24:    change "ordinarily" to "sometimes"

     On page 6, line 11:    close space before "Exclusive"

     On page 12, line 7:    close space following semi-colon

     On page 14, line 15: close space following semi-colon